To compel respondent to proceed against petitioners for a drain, to recover expenses incurred in connection therewith.
Denied June 15, 1892, with costs.
Alder was county drain commissioner in 1888, and received an application for the construction of a drain. After he had made application to the Probate Court for the appointment of special commissioners to determine the necessity for taking private lands for the drain, his term of office expired, and the proceedings were continued by his successor. After the contracts for construction had been let and the work partially done, proceedings were instituted and further work enjoined.
Eespondent afterwards succeeded to the office and insists that no request has ever been made to him to bring such suit, and that, under Sec. 1, Chap. 3, Act No. 227, of the Laws of 1885, the drain commissioner, having determined that the drain was a necessary public improvement, the liability of the persons petitioning therefor ended. Hall vs. Palmer, 54 M., 270.